Citation Nr: 1218830	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

In March 2012, the Veteran submitted additional evidence to the Board.  The Veteran waived initial review of this evidence by the agency of original jurisdiction at his March 2012 hearing.  See 38 C.F.R. § 20.1304 (2011).

In February 2012, the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing Texas Veterans Commission as his representative.  38 C.F.R. § 20.1304 (2011).  Disabled American Veterans' representation of the Veteran has been revoked.  


FINDING OF FACT

The Veteran's hearing loss is no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2008 letter, the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, this letter explained how VA determines effective dates and the types of evidence which impact such determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records and examination reports and his Board hearing testimony.  

As discussed above, the Veteran was notified and aware of the evidence needed to a substantiate claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the Veteran's bilateral hearing loss has been in effect since January 2006.  He filed his claim for an increased rating in February 2008.  In the June 2008 rating decision on appeal, the RO continued the 0 percent rating for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b) (2011).  As will be shown below, the findings on audiological examinations do not fall within the above criteria for an exceptional pattern of hearing impairment, and the provisions of 38 C.F.R. § 4.86 are not for application.

The Veteran was accorded an authorized a VA audiological examination in March 2008.  Puretone thresholds on this examination, in decibels, were as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	30	55	70	65	55
LEFT 		30	55	60	75	55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

While the March 2008 VA examination report does not describe the functional effects of the Veteran's hearing loss on his daily life, the Board will consider the functional impairments described in the May 2010 VA examination report, below, as having existed at the time of the March 2008 examination.  The Veteran has also provided the pertinent information on functional impairment in his March 2012 hearing testimony, and there is no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).

In May 2010, the Veteran underwent another VA audiological examination.  Puretone thresholds on this examination, in decibels, were as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	25	55	70	70	55	
LEFT 		25	55	70	75	56

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

In addition to conducting the aforementioned audiological testing, the VA examiner also described the functional impairment resulting from the Veteran's bilateral hearing loss.  See Martinak, supra.  The examiner opined that the Veteran's hearing loss would have significant effects on his occupation as a barber.  He opined that it would result in decreased speech understanding ability during occupational and daily activities and any listening environments with background noise present.  

At his March 2012 Board hearing, the Veteran testified that he cannot do his job as a barber properly because his hearing aids are too sensitive and he hears everything, or he does not wear his hearing aids and cannot hear anything.  He reported that he has trouble hearing customers talking, especially with background noises from vacuums and hair dryers, for example.  He reported that, other than doctor appointments, he has not taken any time off from work because of his hearing problems.  His family also tells him he talks too loudly.  

A March 2012 record of a VA outpatient audiology consultation revealed puretone thresholds, in decibels, as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	25	55	75	75	58	
LEFT 		30	55	70	75	58

Speech recognition scores were not adequate for rating purposes, as they were obtained using the NU-6 word test rather than the Maryland CNC test.  They will therefore not be reported or discussed herein.  However, word recognition was characterized as "excellent."

Applying the findings from the March 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).

Applying the findings from the May 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Again, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).

To the extent that the March 2012 VA medical record provides puretone findings that are adequate for rating purposes, the Board notes that these readings are roughly the same as those from the May 2010 VA examination report.  His speech recognition scores were also characterized as "excellent."  The Board therefore concludes that the March 2012 record does not reflect a worsening of the Veteran's hearing loss since the May 2010 VA examination.
 
The Board notes that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his bilateral hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss at any time during this appeal.  

The Board has also considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  Thus, although he has reported that his hearing loss impacts his occupation as a barber, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


